Citation Nr: 1727081	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO. 13-21 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2015, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran and his wife toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma in service. 

2. The Veteran's tinnitus manifested to a compensable degree within one year of separation from service and is etiologically related to his military service.

3. The Veteran's bilateral hearing loss did not manifest in service, was not continuous since service, was not shown to a compensable degree within one year of separation from service and is not etiologically related to his military service.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a June 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The January 2011 VA examiner performed an in-person audiological examination. In an addendum medical opinion dated in April 2016, a VA examiner provided clear explanations in support of her opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examination and addendum medical opinion are adequate to decide the Veteran's claim. 

In February 2016, the Board remanded the case for an addendum VA medical opinion. The Board's remand directives instructed the VA examiner to opine as to whether the Veteran's bilateral hearing loss and tinnitus were related to his active service and whether the Veteran's bilateral hearing loss and tinnitus manifested in or within a year of service. The VA examiner issued an addendum opinion in April 2016. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 


Service Connection

The Veteran contends his bilateral hearing loss and tinnitus are a result of acoustic trauma he experienced in service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus and bilateral hearing loss are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Tinnitus

The Veteran demonstrates a current disability. The Veteran's private physician noted the Veteran currently experienced bilateral tinnitus upon audiological examination in May 2011. The Veteran has also noted regular, intense ringing in his ears since separation from service. See June 2015 Hearing Testimony. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Veteran's statements with respect to the onset of symptoms of his bilateral tinnitus are consistent and competent. 

The Veteran has reported experiencing acoustic trauma during service. Although service treatment records are absent for any diagnosis of, or treatment for tinnitus, the Veteran's service treatment records reflect the Veteran experienced a perforated tympanic membrane in January 1968. 

The Veteran has identified several incidents of exposure to loud noises from aircraft engines. Specifically, the Veteran noted he was regularly within 12 to 18 inches of running turbine engines and helicopter rotors. See, June 2015 Hearing Testimony. The Veteran's Report of Separation from the Armed Forces (DD Form 214) reflects that his military occupational specialty (MOS) was a Turbo Engine Repairman. Accordingly, noise exposure is substantiated. See 38 U.S.C.A. § 1154(a) (West 2014). 

The evidence is at least in equipoise in showing a direct nexus between the Veteran's tinnitus and his active service. 

The Veteran is diagnosed with bilateral tinnitus, there is no evidence to counter his report that he experienced acoustic trauma in service, and the Veteran has reported experiencing continuity of symptomatology since separation from service. 

While the April 2016 VA examiner found that the Veteran's bilateral tinnitus was less likely than not caused by or a result of military noise exposure, the VA examiner appears to have based that opinion on the Veteran's service treatment records without consideration of the Veteran's competent lay statements of continuous symptoms since service. Accordingly, the April 2016 VA examiner's opinion is not sufficient as it does not consider all the relevant evidence, to include lay evidence that the Board has presumed credible. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral tinnitus have been met. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hearing Loss

The Veteran demonstrates a current disability. Upon VA audiological examination in January 2011, the Veteran's pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
60
60
LEFT
15
20
40
60
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and left ear.

As previously discussed, the Veteran sustained acoustic trauma in service. However, the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss. 

Upon audiological examination at entry into service in August 1967, the Veteran's pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
15
LEFT
15
5
0
15
25

Upon audiological examination at separation from service in March 1969, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
5
0
0
15

The examiner noted mild bilateral hearing loss. 

Upon VA examination in January 2011, the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to the Veteran's active service. Specifically, the examiner noted that audiological testing at service entry and separation were within normal limits, per VA standards, and no significant threshold shifts were noted at separation. The examiner noted that at entry, the Veteran appeared to have mild pre-existing high frequency hearing loss in the left ear, but noted that the Veteran's hearing was within normal limits for VA purposes. 

In an April 2016 addendum opinion, the examiner noted the Veteran's service treatment records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability. The examiner cited an  Institute of Medicine (IOM) study, which stated in 2006 that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after said noise exposure. The examiner noted that the IOM panel concluded that based on the current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."

The January 2011 VA examiner provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiner are competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided medical opinions supported by adequate rationale.

Although the Veteran's physician indicated that the Veteran's bilateral hearing loss was directly related to his military service, the physician did not provide an adequate rationale for this opinion. See May 2011 Audiometric Examination. Therefore, this opinion is less probative than that of the January 2011 VA examiner. 

The Veteran contends that he was diagnosed with hearing loss shortly after separating from service. However, the record does not contain any competent medical evidence to support this assertion. Although the Veteran is competent to report medical diagnoses a doctor has told him, he is not competent to establish a nexus through his own lay assertions. The Veteran is not competent to offer an opinion as to the etiology of bilateral hearing loss due to the medical complexity of the matter involved. Hearing loss requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between his current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377. The evidence does not show clinical documentation establishing a nexus between the Veteran's in-service acoustic trauma and his current bilateral hearing loss. Consequently, the Veteran's statements that attempt to relate his hearing loss to active service are of no probative value.

The preponderance of the evidence is against a finding that the Veteran's hearing loss is related to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for bilateral hearing loss is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for bilateral tinnitus is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


